SUMMARY ORDER
Plaintiff appeals from the December 6, 2006 decision and order of the district court dismissing his amended complaint (“Complaint”) in its entirety. In his Complaint, Plaintiff raised thirteen claims for relief. Counts 1 and 121 alleged that multiple defendants abused process, violated Plaintiffs rights under the Thirteenth Amendment, and deprived him of equal protection of the laws by investigating Plaintiff without statutory authority under State law and by allowing private actors to enforce civil obligations through the invocation of governmental process. (Am. Compl.lffl 44-59, 134-37.) Counts 2 and 7 accused multiple defendants of interfering with Plaintiffs ability to pay attorney’s fees in his criminal case. (Id. ¶¶ 60-65, 118-19.) Counts 3 and 9 claimed that multiple defendants conspired wrongfully to interfere with Plaintiffs bail and abused process by disseminating knowingly false statements about Plaintiff to Maine authorities that caused said authorities to investigate Plaintiff and warn investors about Plaintiff, and that those defendants further abused process by moving for revocation of Plaintiffs bail and denial of bail on the instant charges. (Id. ¶¶ 66-82, 122-24.) Counts 4 and 8 contended that various defendants tampered with, and intimidated, a potential defense witness, and removed evidence from the court and prevented Plaintiff from accessing it. (Id. ¶¶ 83-89, 120-21.) Count 5 accused multiple defendants of malicious prosecution *34based on his indictment and eventual acquittal on criminal charges related to John Segalla and Cornerstone Private Capital. (Id. ¶¶ 90-111.) Count 6 alleged abuse of process arising out of prejudicial statements and evidence introduced at trial that concerned Plaintiffs religious beliefs and practices. (Id. ¶¶ 112-17.) Count 10 claimed that multiple defendants conspired to falsely arrest and imprison Plaintiff and to interfere with Plaintiffs bail by arresting him in July 2003 for failure to pay a mechanic in Latham, New York. (Id. ¶¶ 125-26.) Count 11 claimed that the prosecutor made a false statement about Plaintiffs wife, thereby prejudicing the trier of fact against Plaintiff and causing Plaintiffs wife and children to avoid the judicial proceedings, and further made malicious statements about Plaintiffs family during sentencing. (Id. ¶¶ 127-33.) Finally, Count 132 claims that various defendants used fraudulent affidavits to obtain search warrants, exceeded the scope of those warrants, failed to complete an inventory of the seized items as required by state law, withheld exculpatory evidence from Plaintiff during the investigation and trial, executed the search for harassment purposes, and interfered with Plaintiffs right to privacy by instructing his business associates to sever their relationships with Plaintiff. (Id. ¶¶ 138-44.)
The district court found that all of Plaintiffs claims “clearly implieate[d] the validity of his conviction” and were therefore barred by Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). Though the district court did not specify the statutory basis for its dismissal, we assume that it was applying 28 U.S.C. § 1915A, which allows the district court to dismiss a complaint filed by a prisoner upon finding that it “fails to state a claim upon which relief may be granted.”3 We review the district court’s sua sponte dismissal of Plaintiffs Complaint de novo.4 Larkin v. Savage, 318 F.3d 138, 139 (2d Cir.2003) (per curiam).
We agree with the district court that Heck bars Plaintiff from litigating Counts 1, 2, 4, 6, 7, 8, and 12 in this § 1983 action; these claims implicate the validity of Plaintiffs conviction, and as such they are not cognizable under § 1983 and must be brought in habeas. Heck, 512 U.S. at 487, 114 S.Ct. 2364. Counts 1 and 12 both rest on the alleged illegality of the entire investigation and prosecution of this case. Granting relief on either count would require finding that the prosecutor acted without legal authority, without probable cause, or in violation of Plaintiffs constitutional rights. Such a finding would necessarily impugn the validity of Plaintiffs conviction. Similarly, a ruling in Plaintiffs favor as to Counts 2 and 7, which raise questions about Plaintiffs Sixth Amend*35ment right to counsel, and Counts 4 and 8, which accuse the defendants of tampering with evidence and intimidating a witness, would also implicate the validity of his conviction. Finally, Count 6, which alleges that the defendants impermissibly maligned Plaintiffs religious practices during the trial, is barred for the same reason. We therefore affirm the district court’s dismissal of these counts of Plaintiffs Complaint.
Contrary to the district court, however, we find that Counts 11 and 13 encompass both claims that are barred by Heck and claims that are not. In Count 11, Plaintiff alleges that the defendants interfered with his family relationships by causing his wife and children not to attend his trial. He also claims that defendants did so by making false statements about Plaintiffs wife, thereby prejudicing the jury against Plaintiff. To the extent that Plaintiff challenges the prosecutor’s statements as prejudicial to his defense, his claim is barred by Heck. But to the extent that Plaintiff is raising a substantive due process claim based on his interest in familial association, see Moore v. City of East Cleveland, 431 U.S. 494, 499, 97 S.Ct. 1932, 52 L.Ed.2d 531 (1977), his claim does not implicate the validity of his conviction and should not have been dismissed under Heck. As for Count 13, we find that it is barred by Heck to the extent that it accuses the defendants of withholding exculpatory evidence. Amaker v. Weiner, 179 F.3d 48, 51 (2d Cir.1999) (holding that Brady claims implicate the validity of the resulting conviction and are therefore barred by Heck). The remainder of Count 13, however, which rests on the alleged Fourth Amendment violation, is not barred by Heck, though Plaintiffs conviction and incarceration cannot satisfy the requirement that he show that the unconstitutional search caused him “actual, com-pensable injury.” Heck, 512 U.S. at 487 n. 7, 114 S.Ct. 2364 (“[A] suit for damages attributable to an allegedly unreasonable search may lie even if the challenged search produced evidence that was introduced in a state criminal trial resulting in the § 1983 plaintiffs still-outstanding conviction.”). Thus, we affirm dismissal of Count 11 insofar as it challenges statements that prejudiced the jury, and we affirm dismissal of Count 13’s exculpatory evidence claim. We otherwise reverse dismissal of Counts 11 and 13.
With respect to the remaining counts, numbered 3, 5, 9, and 10, we reverse. A finding that the defendants conspired to falsely arrest and imprison Plaintiff in July 2003 on charges separate from those here, as alleged in Counts 3, 9, and 10, would not necessarily imply the invalidity of Plaintiffs conviction in this case. The State, in its amicus brief, suggests that Heck bars any claims relating to the July 2003 charges because those charges have not yet been resolved in Plaintiffs favor. (Br. of Amicus Curiae at 11.) While the State may be correct in suggesting that Plaintiffs Complaint fails to state a claim for malicious prosecution based on the July 2003 charges because those charges have not been resolved in Plaintiffs favor, see Fulton v. Robinson, 289 F.3d 188, 196 (2d Cir.2002) (“[A]n ‘adjournment in contemplation of dismissal,’ .... is not a favorable termination because it leaves open the question of the accused’s guilt....”), Heck itself is inapplicable to those charges, as there is no extant conviction that a judgment in Plaintiffs favor could impugn, see Wallace v. Kato, - U.S. -, 127 S.Ct. 1091, 1098, 166 L.Ed.2d 973 (2007) (characterizing as “impractical ]” the suggestion that Heck should bar “an action which would impugn an anticipated future conviction ... until that conviction occurs and is set aside”). As for Plaintiffs allegation in Counts 3, 9, and 10 that the defendants interfered with *36his access to bail, which we broadly construe (as we must5) to raise claims of false imprisonment, abuse of process, and a violation of substantive due process, a judgment in Plaintiffs favor would not necessarily imply the invalidity of his conviction or sentence. Count 5 contends that the defendants had no probable cause or statutory authority to charge Plaintiff with offenses relating to John Segalla and the Cornerstone Private Capital, charges of which Plaintiff alleges he was acquitted. This claim is also not barred by Heck.
We AFFIRM the district court insofar as it dismissed Counts 1, 2, 4, 6, 7, 8, and 12 and parts of Counts 11 and 18 of Plaintiffs Complaint, REVERSE insofar as it dismissed Counts 3, 5, 9, and 10, and REMAND for further proceedings consistent with this order.

. Although Count 12 of Plaintiff's Complaint is therein labeled "Count Eleven," a review of the Complaint makes clear that it is the twelfth claim for relief.


. In the Complaint, Count 13 is mislabeled as "Count Twelve.”


. We assume the dismissal to have been pursuant to 28 U.S.C. § 1915A, despite the district court's grant of Plaintiff's motion to proceed in forma pauperis on October 30, 2006 and its reliance on 28 U.S.C. § 1915(e)(2)(B) in dismissing Plaintiff's original complaint, because the record does not reflect whether the district court was aware that Plaintiff had twice attempted to withdraw his application to proceed in forma pauperis (on October 2, 2006 and October 30, 2006).


. We limit our review to the narrow question of whether Plaintiff’s claims are barred by Heck. We do not consider, and thus do not address, whether some or all of Plaintiff’s claims are subject to dismissal for failure to state a claim, see Fed.R.Civ.P. 12(b)(6); 28 U.S.C. § 1915A, or barred by qualified immunity, prosecutorial immunity, or any other defense that the defendants may choose to raise. These issues remain undecided and may be addressed by the district court and the parties on remand.


. "When considering motions to dismiss a pro se complaint such as this, courts must construe the complaint broadly, and interpret it to raise the strongest arguments that it suggests.” Weixel v. Bd. of Edite, of N.Y., 287 F.3d 138, 145-46 (2d Cir.2002) (internal quotation marks and brackets omitted).